Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 
Response to Arguments
Applicant's arguments directed to the newly amended claims filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicants have amended to claims to require the nozzles to be arranged  in a circumferential detections.  Below is a representation of what a circumferential detection is understood to mean.



    PNG
    media_image1.png
    564
    450
    media_image1.png
    Greyscale



Applicant’s below figure 3 and cited paragraph 37 from provide the understanding that nozzles 80A, 78A, and 76A are arranged around the circumference of the chamber as shown in figure 3. 

    PNG
    media_image2.png
    456
    502
    media_image2.png
    Greyscale

 Each nozzle (ie. 76A) has a plurality of vertically aligned (z-direction) holes (i.e. 76B fig. 2) for dispensing gas towards the substrates.

    PNG
    media_image3.png
    672
    533
    media_image3.png
    Greyscale





The argument that the prior art Kontani teaches vertical holes, thus does not teach the plurality of holes arranged circumferential direction is not persuasive, as this argument is not consistent with how the features are described and understood with the Applicant’s own invention.
While the reference Kontani may only show one nozzle as provided in the previous rejection, this nozzle [2, 102] is arranged around the circumference, thus arranged in a circumferential direction, in the same manner as any of the Applicant’s nozzles are described and clearly shown in the Applicant’s figures.  While Nozzle of Kontani has vertically aligned holes, so does any of the nozzles as described and depicted by the Applicant’s figures.  As further depicted in Kontani’s figures 1, 3A and 2b, the holes are also to be directed at the plurality of substrates. 

For these reasons, the arguments/remarks characterizing the referenced prior art is traversed.
For further support of the previous assertion that the nozzles as previously recited and now claimed were known and used in the art see Saito et al. Figs, 3 and 4 which depicts a plurality of nozzles each anagous to the nozzle 3A of Kontaini and analagous to the now claimed first and second nozzles arranged in a circumferential direction.  As shown in Saito, nozzles are known to be arranged for the claimed purpose.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 9970112 B2) in view of Kontani et al. (US 2004/0025786 A1) in view of JPRef (JP 3611780 B2) in view of Saito et al. (US 8808455 B2).

Regarding claim 1, 5 and 6, Koshi et al. discloses a substrate processing apparatus comprising: 
a processing container configured to accommodate a plurality of substrates therein (Koshi et al. Fig. 2); 

    PNG
    media_image4.png
    513
    572
    media_image4.png
    Greyscale


a gas supply configured to supply a first raw material gas of a compound containing Si or Ge and H and a second raw material gas of a compound containing Si or Ge and a halogen element into the processing container (Koshi et al. Fig. 2 – Note: the specific gas chemistry used in the apparatus does not provide a clear structural distinction to the apparatus See MPEP §2114.  It is noted however Koshi does teach a first processing gas and second processing gas (i.e. SiH4 and silane chloride based gas – Claims 5 & 6) meeting the language regardless, demonstrating the capability of this type of apparatus to use the types of gasses claimed.);  and 
an exhauster configured to evacuate an inside of the processing container (Koshi, Abstract), 
wherein the gas supply has a first dispersion nozzle [230a] for discharging the first raw material gas and the second raw material gas, a second dispersion nozzle provided for discharging the second raw material gas [230b]
and the substrate processing apparatus further comprises a heater [206] configured to heat the first raw material gas in the first dispersion nozzle and the second raw material gas in the second dispersion nozzle(Koshi fig. 2).  

Koshi is merely silent regarding the first and second nozzles being arranged in a circumferential direction where the holes of the nozzles open towards the substrates.  Koshi does describe or depict how the nozzles and holes are particularly arranged within the apparatus.  Fig. 2 merely depicts the disclosed nozzles stubbing into the process chamber.  At the time of the invention this feature as claimed would be would be expected by one of ordinary skill in the art.

Koshi merely depicts the nozzle at a location at the base of the stacked wafers in the apparatus which is connected to a manifold 209 which directs the gases to the wafers being processed.  At the time of the invention it would be expected that the processing gas being further guided by the manifold to the stacked wafers would include the  plurality of openings along the sidewalls.  This is understood to allow for a more even distribution of gasses to the wafers..
For a example of the this type of nozzle see Kontani et al. which teaches the nozzle is a dispersion nozzle provided with a plurality of gas holes for discharging the gas.  This is shown in figures 3A, 2B and 1 of Kontani.

    PNG
    media_image5.png
    486
    621
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    479
    360
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    777
    219
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    807
    448
    media_image8.png
    Greyscale


	Shown in figures 2A 2B and 3A a nozzle 5 feeds into a manifold where the manifold/nozzle comprises a plurality of gas holes (fig. 1) for even distribution of the processing gasses. These holes would be at least obvious over Kontani if not already inherent in Koshi, as having a plurality of openings is a conventional art standard for even distribution.   Note that the nozzle is arranged at the periphery of the cylindrical processing chamber.  As such, this single nozzle as depicted is arranged around the circumferential direction.

    PNG
    media_image1.png
    564
    450
    media_image1.png
    Greyscale


For additional support demonstrating this feature see Saito et al. additionally teaches the apparatus as claimed.  Like Kontani, Saito teaches the claimed nozzle.  Saito however teaches additional nozzles.  As shown in figures 2-4 of Saito, a plurality of nozzles for supplying a first and second raw gas to a analagous chamber are known to be arranged circumferentially (Figs. 3-4)  and have holes provided to flow the raw gas towards the substrates (Figs. 2 and 4) in the same manner as claimed and also described in Kontani with the single nozzle example.

Should the apparatus of Koshi not already have a plurality of openings for even gas distribution , it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the manifold  of Koshi  with manifold/nozzle portion of Kontani to include a plurality nozzles having holes arranged as claimed, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Koshi et al. and Kontani et al. further disclose the substrate processing apparatus comprises a raw material gas mixer provided inside [the reaction chamber is the gas mixer] the processing container and connected to the gas supply, and  a mixture gas obtained by mixing the first raw material gas and the second raw material gas in the raw material gas mixer is supplied into the processing container.

At the time of the invention it was a known functional equivalent alternative to provide a outside the gas mixer if desired.  Outside the chamber gas mixing units were known and used at the time of the invention to improve mixing of gasses for improved control and complete mixing of the gasses.  For support see Yoshimi et al. provided translation (relevant portion provided below).
The second reactive gas is SiH.sub.2 Cl.sub.2A gas is used, and a lower flow rate (for example, 10 sccm) than that of the first reaction gas is supplied. The second reaction gas is supplied to the first reaction gas channel 611 provided with the enlarged portion and the narrow portion through the second reaction gas injection port 612 and mixed with the first reaction gas. The mixed reaction gas is introduced into a twisted reaction gas mixing unit 610 to further promote mixing, and then injected and supplied toward the semiconductor wafer 1 through the mixed gas transport path 606 and the gas nozzle 6. The semiconductor wafer 1 is placed on a susceptor 51 heated to about 700 ° C. by a wafer heating source 4, and the supplied gas undergoes decomposition reaction on the semiconductor wafer 1 and is then discharged and processed from the reaction gas exhaust path 7. Is done.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing capability of Koshi with improved mixing performance of JPRef, since applying a known technique mixing the raw gasses in a mixing unit  to a known device ready for improvement to yield predictable results of improved mixing is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 3, Koshi et al. and Kontani et al. in view of JPRef  in view fo Saito et al. disclose a substrate processing apparatus of claim 1, wherein the plurality of substrates are arranged in a direction perpendicular to surfaces of the plurality of substrates, and the dispersion nozzle extends in the direction perpendicular to the surfaces of the plurality of substrates, and is provided with a plurality of gas holes (Kontani et al. Fig. 1).

Regarding claim 4, Koshi et al. and Kontani et al. in view of JPRef in view fo Saito et al. disclose a substrate processing apparatus of claim 1, wherein the first raw material gas and the second raw material gas are discharged parallel to the substrates from the plurality of gas holes in the dispersion nozzle, and are exhausted from an opening formed at a position facing the dispersion nozzle with the substrates interposed therebetween (Kontani et al. Fig. 1 – Note: this language is not clearly understood to require a structural distinction from the prior art.).

Regarding claim 7, Koshi et al. and Kontani et al. in view of JPRef in view fo Saito et al. disclose a substrate processing apparatus of claim 1, wherein the heater also heats the substrates (Koshi fig. 2 and Kontani Fig. 2B – This is the understood purpose of the heater.).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/20/2022

/JARRETT J STARK/Primary Examiner, Art Unit 2822